Name: Commission Regulation (EC) No 1657/96 of 19 August 1996 establishing the quantities to be allocated to importers from the 1997 Community quantitative quotas on certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  international trade;  tariff policy;  industrial structures and policy
 Date Published: nan

 No L 210/12 PEN Official Journal of the European Communities 20 . 8 . 96 COMMISSION REGULATION (EC) No 1657/96 of 19 August 1996 establishing the quantities to be allocated to importers from the 1997 Community quantitative quotas on certain products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, quota set aside for them; whereas the applications must therefore be met by applying the uniform rate of reduc ­ tion shown in Annex I to the volume of each importer's imports, expressed in quantity or value terms, over the reference period; Whereas examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by non-traditional importers for the products listed in Annex II to this Regulation exceeds the portion of the quota set aside for them; whereas the applications must therefore be met by applying the uniform rate of reduction shown in Annex II to the amounts requested by each importer, as limited by Regulation (EC) No 1169/96, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), as amended by Regulation (EC) No 138/96 (2), and in particular Articles 9 and 13 thereof, Having regard to Commission Regulation (EC) No 1169/96 of 18 June 1996 establishing administration procedures for the 1997 quantitative quotas for certain products originating in the People's Republic of China (3), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION: Whereas Regulation (EC) No 1169/96 established the portion of each of the quotas concerned reserved for traditional and other importers and the conditions and methods for participating in the allocation of the quanti ­ ties available; whereas importers have lodged applications for import licences with the competent national authori ­ ties between 29 June and 3 p. m. Brussels time, on 27 July, in accordance with Article 3 of Regulation (EC) No 1169/96; Article 1 In response to licence applications in respect of the products listed in Annex I duly submitted by traditional importers, the competent national authorities shall allo ­ cate each importer a quantity or value equal to his imports for 1994 adjusted by the rate of reduction/ increase specified in the said Annex for each quota. Where the use of this quantitative criterion would entail allocating an amount greater than that applied for, the quantity or value allocated shall be limited to that speci ­ fied in the application . Whereas the Commission has received from the Member States , pursuant to Article 5 of Regulation (EC) No 1169/96, particulars of the numbers and aggregate volume of import licence applications submitted and the total volume imported by traditional importers in 1994, the reference year; Whereas the Commission is now able, on the basis of that information , to establish uniform quantitative criteria by which the competent national authorities may satisfy licence applications submitted by importers in the Member States for the 1997 quantitative quotas; Article 2 In response to licence applications in respect of the products listed in Annex II duly submitted by non ­ traditional importers, the competent national authorities shall allocate each importer a quantity or value equal to the amount requested within the limits set by Regulation (EC) No 1169/96, adjusted by the rate of reduction speci ­ fied in the said Annex for each quota. Whereas examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by traditional importers for the products listed in Annex I to this Regulation exceeds the portion of the Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 66, 10 . 3 . 1994, p. 1 . (2) OJ No L 21 , 27. 1 . 1996, p. 6 . 3 OJ No L 155, 28 . 6. 1996, p. 5 . 20 . 8 . 96 EN Official Journal of the European Communities No L 210/13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 August 1996 . For the Commission Erkki LIIKANEN Member of the Commission No L 210/14 EN Official Journal of the European Communities 20 . 8 . 96 ANNEX I RATE OF REDUCTION/INCREASE APPLICABLE TO IMPORTS IN 1994 (traditional importers) Description of products HS/CN code Rate of reduction/ increase Footwear falling within HS/CN codes ex 6402 99 0 - 5,43 % 6403 51 6403 59 + 22,30 % ex 6403 91 (') ex 6403 99 ('j - 62,82 % ex 6404 1 1 (') - 18,82 % I 6404 19 10 + 1,96 % Tableware, kitchenware of porcelain or china falling within HS/CN code 6911 10 - 19,18 % Ceramic tableware, kitchenware, other than of porcelain or china falling within HS/CN code 6912 00 - 18,16 % Glassware of a kind used for table, kitchen , toilet, etc., falling within HS/CN code 7013 + 6,80 % Toys falling within HS/CN codes 9503 41 9503 49 9503 90 + 9,514 % (') Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of spikes, sprigs, stops, clips, bars or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers . 20 . 8 . 96 EN Official Journal of the European Communities No L 210/15 ANNEX II RATE OF REDUCTION APPLICABLE TO THE VOLUME/VALUE REQUESTED WITHIN THE LIMITS OF THE MAXIMUM AMOUNTS FIXED BY REGULATION (EC) No 1169/96 (non-traditional importers) Description of products HS/CN code Rate of reduction Footwear falling within HS/CN codes ex 6402 99 (') - 17,17 % 6403 51 6403 59 - 92,13 % ex 6403 91 (') ex 6403 99 (') - 73,58 % ex 6404 1 1 (') - 58,32 % 6404 19 10 - 19,12 % Tableware , kitchenware of porcelain or china falling within HS/CN code 6911 10 - 31,94 % Ceramic tableware, kitchenware, other than of porcelain or china falling within HS/CN code 6912 00 - 47,09 % Glassware of a kind used for table, kitchen , toilet, etc., falling within HS/CN code 7013 - 65,20 % Toys falling within HS/CN codes 9503 41 9503 49 9503 90 - 47,12 % (') Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of spikes, sprigs, stops, clips, bars or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers .